DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1 and 6-17 are pending and under examination.


35 USC § 101 rejections maintained 

The rejections of claim 1 and new claims 6-17  as not being directed to patent eligible subject matter under 35 USC § 101 are maintained.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract idea, 
“analyzing a property of one or more of the antigens for antigen identification, thereby identifying a cancer-specific surface antigen” which are not eligible for patent protection without significantly more recited in the claims. The Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" sequences to be patent-ineligible as directed to abstract ideas. (page 56 in Association for Molecular Pathology v  PTO and Myriad).

Applicant states that "a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim." M.P.E.P. 2106.04(a)(2).I. Applicant argues that the claims as amended are not directed to or recite a judicially created exception, such as an abstract idea, either under the mental process grouping or mathematical concepts grouping. Applicant argues that the claimed method includes several active steps of, for example, sample manipulation, antibody generation and filtration of samples, the last of which is directed to "analyzing a property of one or more of the antigens for antigen identification." Applicant argues that such
a method is not directed to or recites a judicially created exception because each of these steps are directed to active manipulation of physical elements, which cannot be performed in the human mind. Moreover, none of these steps recite mathematical relationships, mathematical formulas or equations.
Applicant argues that the feature of step h of the claimed method is analogous to the patent eligible claim of SRI v. Cisco Systems and should be similarly concluded at Step 2A. The court in SRI v. Cisco Systems held that "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims." SRI Int'l, Inc. v. Cisco Sys., 930 F.3d 1295, 1304 (Fed. Cir. 2019). Applicant argues that like the claims at issue in SRI v. Cisco Systems, the claimed method is directed to a specific technique - a method of identifying a cancer-specific surface antigen using sample manipulation, antibody generation, filtration of samples, and analyzing a property of one or more of the antigens for antigen identification - to solve the problem of identifying cancer-specific antigens. Applicant argues that the human mind is not equipped to perform any of the recited steps, including the final analyzing step. Applicant argues that the claimed method qualifies as being directed to patent eligible subject matter because it is not directed to or recite a judicially created exception.
Applicant’s argument have been considered but are not persuasive. As stated previously, the Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" sequences to be patent-ineligible as directed to abstract ideas. The analyzing step could be done by merely reviewing the data mentally and mentally analyzing and identifying. Furthermore, the step of analyzing a property of one or more of the antigens for antigen identification would likely require the use of computer algorithms to identify the specific antigen.  Applicant has not pointed to any method step that transforms the process into a practical application of the analyzing and identifying step.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As discussed previously, Lingappa et al (US 2007/0015211, published 18 January 2007), Wright (US 5,639,656, issued 17 June 1997), Ballou (US 4,798,719, issued 17 January 1989) Narimatsu et al (US 2004/0115763, published 17 June 2004), Sakamoto et al (US 4,579,827, issued 1 April 1986) and Lum et al (US 2019/0343954, published 14 November 2019, filed 7 December 2017), disclose the active methods steps. Applicant has not pointed to any active method steps that is not  well-understood, routine and conventional.  
The Court in SRI v. Cisco Systems disclosed that the claims recite a specific process rooted in computer technology namely, using network monitors that each monitor and analyze specific types of network data, and integrating reports produced by those monitors -- in order to solve a specific problem arising in the realm of network computing -- namely, detecting hackers or other unwanted activity in a network.  The Court affirmed that the "'focus of the claims is on the specific asserted improvement in computer capabilities'—that is, providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks."  In the present case, there is no active method step that is not well-understood conventional and routine and the analyzing step could be one performed by a mental step or use of an algorithm. 



35 USC § 112(a) rejections maintained 
The rejections of claims 12 and 13 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are maintained.  
Applicant states that support for the amendments to claims 12 and 13 can be found on page 2, lines 13-14, page 3, lines 21, and original claims 1 and 5.
In response, claim 12 recites “wherein the antibodies added to the culture at step d is an amount approximately equal to the number of antibody attachment sites present on the cells in the culture”. The Specification recites “Steps a-e are repeated until a dilution is found wherein fluorescence can be detected in a certain dilution of the first plate, but not in the corresponding second culture; this would indicate that the amount of antibody attachment sites and antibodies are approximately equal. Thus, the Specification discloses how to identify that the amount of antibody attachment sites and antibodies are approximately equal using serial dilutions. However, the Specification does not specifically disclose adding an amount of antibody equal to the number of antibody attachment sites present on the cells in culture.


35 USC § 103(a) rejections maintained 
The rejection of claims 1, 6-11, 14, 15 and 17  under 35 U.S.C. 103 as being unpatentable over Lingappa et al (US 2007/0015211, published 18 January 2007) in view of Wright (US 5,639,656, issued 17 June 1997) and Ballou (US 4,798,719, issued 17 January 1989, cited previously) are maintained.  
Lingappa discloses the identification of novel tumor markers in cancer comprising injecting human cancer cells into a rabbit, isolating the antibodies and depleting antibodies to normal prostate cells to obtain antibodies specifically to the prostate cancer cells (Example 8). Tumor markers are identified by separating cancer lysates on a gel and adding cancer cell-specific antibodies (Id).
Wright discloses methods for detecting primary antibody-cancer antigen complex formation using labeled antibodies and (column 9 line 66 to column 11, line 65). Wright disclose the formation of immune complexes resulting from the polyclonal antisera mixed with a patient’s sample. Wright further disclose the depletion of irrelevant antigens from polyclonal antisera and the identification of unique proteins (column 17, lines 7-32). Wright discloses detecting the unique antigens using a Western Blot with the polyclonal antisera and isolating the unique markers by eluting the markers from the Blot (Id). Wright also disclose that methods for the identification of unique makers for prostate cancer were known in the art (column 15, line 58 to column 16, line 50).
One of ordinary skill in the art would be motivated to apply Wright’s methods for detecting primary antibody-cancer antigen complex formation using labeled antibodies and isolating unique cancer markers to Lingappa’s method for identifying novel tumor markers comprising depleting antibodies to normal tissue of the same tissue type because both Lingappa and Wright disclose methods for identifying unique cancer cell markers comprising introducing human cancer cells into animals, isolating polyclonal antibodies and removing polyclonal antibodies that binds to normal cells.  It would have been prima facie obvious to combine Lingappa’s method for identifying novel tumor markers comprising depleting antibodies to normal tissue of the same tissue type with Wright’s methods for detecting primary antibody-cancer antigen complex formation using labeled antibodies and isolating unique cancer markers to have a method of identifying a cancer-specific surface antigen comprising a. obtaining normal and cancer cells of the same tissue type from an individual animal having cancer (Animal One), introducing the cancer cells into the immune system of an animal (Animal Two), wherein Animal One and Animal Two do not belong to the same species, obtaining a blood sample from Animal Two comprising antibodies produced against antigens on the surface of the cancer cells, exposing in vitro a solution comprising the antibodies to the normal cells obtained from Animal One, such that the antibodies that bind to the normal cells are removed from the solution, thereby generating a filtered solution of antibodies, introducing the filtered solution of antibodies to a culture or lysate of the same cancer cells of Step a, extracting the antibody/antigen complexes are extracted from the culture or lysate of cancer cells, separating the antibodies and the antigens of the antibody/antigen complexes, and identifying one or more of the antigens, thereby identifying a cancer-specific surface antigen.
Neither Lingappa nor Wright disclose introducing the cancer cells to 
Animal Two comprising generating an immunization solution formulated for injection by Subcutaneous (SC), Intramuscular (IM), Intraperitoneal (IP), or Intradermal (ID) injection. 	 
Ballou discloses administering tumor cells subcutaneously into an animal of a different species, isolating antibodies and then injecting those antibodies produced in the animal in a non-tumor bearing animal and isolating and identifying the antibodies that are not retained in the non-tumor bearing animal (column 2, lines 18-36, Example 1).  
	One of ordinary skill in the art would have been motivated to apply Ballou method comprising administering tumor cells subcutaneously into an animal of a different species to Lingappa and Wright’s method of identifying a cancer-specific surface antigen because Ballou, Lingappa and Wright all concern the isolation and identification of cancer-specific antigens by injecting human cancer cells into different species to generate antisera comprising antibodies to cancer-specific antigens. It would have been prima facie obvious to combine Lingappa and Wright’s method of identifying a cancer-specific surface antigens with Ballou subcutaneous administration of tumor cells into an animal of a different species to have a method of identifying a cancer-specific surface antigen comprising a. obtaining normal and cancer cells of the same tissue type from an individual animal having cancer (Animal One), introducing the cancer cells into the immune system of an animal (Animal Two) subcutaneously, wherein Animal One and Animal Two do not belong to the same species, obtaining a blood sample from Animal Two comprising antibodies produced against antigens on the surface of the cancer cells, exposing in vitro a solution comprising the antibodies to the normal cells obtained from Animal One, such that the antibodies that bind to the normal cells are removed from the solution, thereby generating a filtered solution of antibodies, introducing the filtered solution of antibodies to a culture or lysate of the same cancer cells of Step a, extracting the antibody/antigen complexes are extracted from the culture or lysate of cancer cells, separating the antibodies and the antigens of the antibody/antigen complexes, and identifying one or more of the antigens, thereby identifying a cancer-specific surface antigen

Applicant argues that the disclosures of Lingappa, Wright, and Ballou, do
not teach or suggest all the features of the claimed method. Applicant further argues  that the disclosure of Ballou would have led a POSA away from  the claimed method, demonstrating that a POSA would have had no motivation to perform the claimed method, and the Examiner has again failed to stablish that a POSA would have any
expectation of success in performing the claimed methods. 
The claimed method includes generating a filtered solution of antibodies by exposing in vitro a solution having the antibodies produced by Animal Two to normal cells obtained from Animal One, which are the same tissue type as the cancer cells. In other words, the antibodies are filtered by interaction with cells of the same tissue type as the cancer cells and the same individual from which the cancer was originally obtained. Applicant argues that such features are not taught or suggested by Lingappa, Wright, or Ballou, alone or in combination. Applicant argues that Lingappa is directed to antibodies that recognize different polypeptide confirmations and uses thereof for identifying or detecting certain conformers within a mixed population. Applicant argues that Example 8 of Lingappa, a prophetic example to which the Office relies upon for the asserted teachings, discloses that the antibodies generated from the "biological sample of prostate adenocarcinoma cells ( e.g., cells or lysate or fraction, thereof, obtained from a human patient)" can be "depleted from the polyclonal sera using a column to which normal prostate epithelial cells, or a lysate or fraction, thereof, have been
immobilized." Applicant argues that this disclosure would not have taught or suggested to a POSA to deplete the polyclonal sera using cells from the same individual from which the cancer was originally obtained. Applicant argues that what is disclosed in Lingappa is using "normal prostate epithelia cells," which is completely silent to the
source of those cells. Applicant further argues that it is only with impermissible hindsight to the teachings of the subject application that a method as claimed would even be considered in light of this disclosure in Lingappa.
Applicant’s arguments have been considered but are not persuasive. Lingappa discloses the identification of novel tumor markers in cancer comprising injecting human cancer cells into a rabbit, isolating the antibodies and depleting antibodies to normal prostate cells to obtain antibodies specifically to the prostate cancer cells (Example 8). It is noted that it appears that all of the Examples in the Specification are prophetic, as is Example 8 from Lingappa. In response, to Applicant argues that this disclosure would not have taught or suggested to a POSA to deplete the polyclonal sera using cells from the same individual from which the cancer was originally obtained, Lingappa states that using such procedures, antibodies recognizing normal prostate are bound to the column, while antibodies specific for proteins or conformers expressed in prostatic adenocarcinoma cells remain in the column flow-through or eluant (Example 8). If prostate cells from a different individual were used to filter the antibodies there would be some antibodies that would not be to the  prostatic adenocarcinoma cells but to the different individual’s normal prostate cells, such as the different MHC molecules. Thus, the normal prostate cells would have to be from the same individual to isolate antibodies that were specific to the prostatic adenocarcinoma cells from that individual, as taught in Lingappa. 

In addition, Applicant argues that the disclosures of Wright and Ballou do not cure this deficiency. Applicant argues that  Wright is directed to monoclonal antibodies directed against biomarkers for benign prostate hyperplasia (BPH), which can be used to detect BPH.  Applicant argues that the Office points to an example of Wright as allegedly disclosing "depletion of irrelevant antigens from polyclonal antisera." Applicant argues that by reading the asserted disclosure of Wright, Applicant respectfully submits that, like Lingappa, this disclosure falls short of teaching or suggesting the claimed methods. Applicant argues that at best, Wright discloses the pooled polyclonal antiserum was "absorbed with 5 ml of absorption antigen (1 mg/ml of normal or BPH or CaP seminal plasma or tissue extract). Applicant argues that like Lingappa, Wright is completely silent to the source of this absorption antigen. Applicant argues that Ballou discloses biofiltration of antibodies by injecting prepared antibodies into a non-tumor-bearing animal. Applicant argues that it is only with impermissible hindsight to the teachings of the subject application that a method as claimed would even be considered in light of this disclosure in Wright or Ballou.
	In response, it is noted that Ballou is used to disclose administering tumor cells subcutaneously into an animal of a different species. As previously discussed, one of ordinary skill in the art would have been motivated to apply Ballou method comprising administering tumor cells subcutaneously into an animal of a different species to Lingappa and Wright’s method of identifying a cancer-specific surface antigens because Ballou, Lingappa and Wright all concern the isolation and identification of cancer-specific antigens by injecting human cancer cells into different species to generate antisera comprising antibodies to cancer-specific antigens.
Wright discloses methods for detecting primary antibody-cancer antigen complex formation using labeled antibodies and (column 9 line 66 to column 11, line 65). Wright disclose the formation of immune complexes resulting from the polyclonal antisera mixed with a patient’s sample. As discussed previously, One of ordinary skill in the art would be motivated to apply Wright’s methods for detecting primary antibody-cancer antigen complex formation using labeled antibodies and isolating unique cancer markers to Lingappa’s method for identifying novel tumor markers comprising depleting antibodies to normal tissue of the same tissue type because both Lingappa and Wright disclose methods for identifying unique cancer cell markers comprising introducing human cancer cells into animals, isolating polyclonal antibodies and removing polyclonal antibodies that binds to normal cells. 
Applicant appears to be arguing that one of skill in the art would not be motivated to combine Lingappa, Wright and Ballou. However, as discussed above there is ample motivation to combine Lingappa, Wright and Ballou.
In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.

Applicant maintains his position of record regarding the disclosure of Ballou, which would have led a POSA in the opposite direction from which the claimed methods
are directed to. Applicant argues that Ballou discloses that the prepared antibodies are injected into "non-tumor-bearing animal" or "normal (non-diseased) animals" for biofiltration of the antibodies (see, e.g., column 2, lines 23-25 and 37-41). Applicant argues that by necessity, such an animal cannot be the same animal from which the cancer cells were obtained. The subject application teaches why use of such normal cells is important for the claimed method - " [ s ]ince the cells of different individuals within a species differ in their immunogenic signature, this can result in incomplete
filtration and therefore the failure to identify cancer-specific antigens" lines 21-23). The specification also teaches that "xenoantibodies are filtered against normal cells derived from the same individual from whom the cancer cells were derived, in order to define
and characterize unique locations (regions) on the cancer cells of that individual," and "[o]nce one finds one or more unique regions on the cancer cells that are not present on normal cells, those regions can be specifically targeted ... The specification still further teaches that "normal and cancer cells, that are extracted from the same animal and belong to the same tissue type, should be virtually identical in their antigenic properties," except for those antigens that are specific for the cancer cells (see, e.g., specification,
page 11, lines 12-14). Thus, the disclosure of Ballou would have led a POSA away from the claimed methods.
	In response 	MPEP 2143.01 (I)states that 
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), the claims of a utility patent application were directed to a shoe sole with increased traction having hexagonal projections in a "facing orientation." 391 F.3d at 1196-97, 73 USPQ2d at 1142. The Board combined a design patent having hexagonal projections in a facing orientation with a utility patent having other limitations of the independent claim. 391 F.3d at 1199, 73 USPQ2d at 1144. Applicant argued that the combination was improper because (1) the prior art did not suggest having the hexagonal projections in a facing (as opposed to a "pointing") orientation was the "most desirable" configuration for the projections, and (2) the prior art "taught away" by showing desirability of the "pointing orientation." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).

	As stated above, in response, Ballou is used to disclose administering tumor cells subcutaneously into an animal of a different species. Ballou does not 
criticize, discredit, or otherwise discourage the solution claimed by Applicant.  As discussed above, Ballou provides the limitation of administering tumor cells subcutaneously into an animal of a different species. Furthermore, as discussed above, there was ample motivation to combine Ballou with Lingappa and Wright. 

Applicant continues to argue that the Office has presented absolutely no basis for a POSA to have any expectation of success in performing the claimed methods or that the results of the claimed methods would be nothing more than predictable. 
	In response, all the method steps of obtaining normal and cancer cells of the same tissue type from an individual animal having cancer (Animal One); introducing the cancer cells to the immune system of an animal (Animal Two) sufficient for Animal Two to produce antibodies against antigens present on the surface of the cancer cells, obtaining a blood sample from Animal Two comprising antibodies produced
against antigens on the surface of the cancer cells; exposing in vitro a solution comprising the antibodies to the normal cells obtained from Animal One such that the antibodies that bind to the normal cells are removed from the solution, thereby generating a filtered solution of antibodies; introducing the filtered solution of antibodies to a culture or lysate of the same cancer cells of Step a sufficient to form antibody/antigen complexes; extracting the antibody/antigen complexes from the culture or lysate of cancer cells and separating the antibodies and the antigens of the antibody/antigen complexes are all well-known method steps. As disclosed in Ballou over 40 years ago, the identification of tumor antigens by administering human tumor cells into animals was well known. Furthermore, as discussed in Lingappa Ballou and Wright, identification of the tumor antigens was well known in the art. One of ordinary skill in the art would have had a reasonable expectation of success in identifying cancer-specific surface antigens. It is noted that the present Specification does not disclose the identification of any cancer-specific surface antigens.


The rejection of claims 1, 6-11 and 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Lingappa et al (US 2007/0015211, published 18 January 2007) in view of Wright (US 5,639,656, issued 17 June 1997) and Ballou (US 4,798,719, issued 17 January 1989, cited previously) in further view of Narimatsu et al (US 2004/0115763, published 17 June 2004) are maintained.  
	Neither Lingappa, Wright nor Ballou disclose extracting the antibody/antigen complexes from the culture or lysate of cancer cells comprises affinity chromatography or co-immunoprecipitation.
	Narimatsu disclose precipitation or affinity chromatography for isolating polyclonal antibody – antigen complexes (paragraph 363). One of ordinary skill in the art would have been motivated to apply Narimatsu’s precipitation or affinity chromatography methods for isolating antigen-antibody complexes to Lingappa, Wright and Ballou’s method for identifying a cancer-specific surface antigen because Narimatsu, Lingappa, Wright and Ballou concern the isolation of antigen using antibody. It would have been prima facie obvious to use Narimatsu’s precipitation or affinity chromatography methods for isolating antigen-antibody complexes to concentrate the antigen-antibody complexes prior to running a Western Blot, as described in Wright and Ballou to identify and antigens precipitated by polyclonal antisera.


Applicant argues that for the reasons stated above, the combined disclosures of Lingappa, Wright, Ballou, and Narimatsu do not teach or suggest all elements of the claimed methods.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 


The rejections of claims 1, 6-15 and 17  under 35 U.S.C. 103 as being unpatentable over Lingappa et al (US 2007/0015211, published 18 January 2007) in view of Wright (US 5,639,656, issued 17 June 1997) and Ballou (US 4,798,719, issued 17 January 1989, cited previously) in further view of Sakamoto et al (US 4,579,827, issued 1 April 1986) and Lum et al (US 2019/0343954, published 14 November 2019, filed 7 December 2017) are maintained.  
Neither Lingappa, Wright nor Ballou disclose introducing the filtered solution of antibodies to a culture of the same cancer cells and the amount of antibody added to the culture is approximately equal to the number of antibody attachment sites present on the cells, wherein the amount of antibody added is determined by serially diluting the filtered solution.
	Sakamoto discloses contacting cancer cells from a human patient with serially diluted antibodies to measure levels of cancer antigens on the cancer cells (column 5. lines1-16).  Sakamoto discloses that method may be used with any antibody (Id)
	Lum discloses contacting cancer cells with serial dilutions of antibodies to detect antibody-antigen complexes on cancer cells (paragraph 279).
	One of ordinary skill in the art would be motivated to apply Sakamoto and Lum’s methods for using serial dilutions of antibodies to measure antibody-antigens complexes on cancer cells to Lingappa, Wright and Ballou’s method for identifying a cancer-specific surface antigen because Sakamoto, Lum, Lingappa, Wright and Ballou all concern the identification of antigen levels on cancer cells using antibody. It would have been prima facie obvious to combine Lingappa, Wright and Ballou’s method for identifying a cancer-specific surface antigen with Sakamoto and Lum’s methods for using serial dilutions of antibodies to measure antibody-antigens complexes on cancer cells to be able to be able to be able to differentiate cancer cells expressing the antigens identified with the antibodies from cells which do not express the cancer cell antigen or express lower levels of the cancer cell antigens. By using serial dilutions of antibodies one of skill in the art would be able to determine the dilution of antibody that indicates the that the amount of cancer antigen on the surface of the cancer cells and the amount of antibody are approximately equal.

Applicant argues that for the reasons stated above, the combined disclosures of
 Lingappa, Wright, Ballou, Sakamoto, and Lum do not teach or suggest all elements of the claimed methods.
In response, for the reasons set forth above and the reasons of record, the rejections are maintained. 


Double Patenting rejections maintained
The provisional rejections of claims 1-5 1 and 6-17 on the ground of nonstatutory
double patenting as being unpatentable over claim 1-7 of copending Application No.
16/692,155 are maintained
Applicant has requested that the rejections be held in abeyance until
allowable subject matter has been indicated in either application.

Summary
Claims 1 and 6-17 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642